Citation Nr: 1614734	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-21 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 16, 2011, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service from April 1968 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, effective March 16, 2011, and assigned a 30 percent rating.  


FINDINGS OF FACT

1.  In correspondence received in January 2016, the Veteran withdrew the appeal of the rating assigned for PTSD; there are no questions of fact or law remaining before the Board in this matter.

2.  In November 2006, the Veteran filed a notice of disagreement (NOD) with an April 2006 rating decision that denied service connection for PTSD; the RO issued a statement of the case (SOC) in the matter, and the Veteran was notified that to perfect the claim he was required to submit a substantive appeal; he did not submit a timely substantive appeal in the matter. 
 
3. The Veteran's claim seeking to reopen a claim of service connection for PTSD was received on March 16, 2011.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of a rating in excess of 30 percent for PTSD are met; the Board has no further jurisdiction in such matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 2.302 (2015).

2.  An effective date earlier than March 16, 2011, for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.200, 20.202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A withdrawal may be made by the appellant or by his/her authorized representative, at any time prior to the promulgation of a Board decision on the matter.  38 C.F.R. §  20.204.  Withdrawal must be in writing, or on the record at a hearing.  38 C.F.R. §  20.204.  

The Veteran withdrew his appeal for a rating in excess of 30 percent for PTSD in correspondence received in February 2016.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal in this matter must be dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the claim decided herein.  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

All evidence relevant to the matter at hand has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  [The Veteran failed to report for a February 2016 Board hearing in this matter, scheduled at his request.  The Board notes that the notice mailed to the Veteran of the hearing scheduled for February 2016 was returned as undeliverable.  However, in March 2016 correspondence, the Veteran's representative, from a Veterans Service Organization (VSO) acknowledged the failure to report and did not request that the hearing be rescheduled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d) (2015).]

The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a NOD and completed by a substantive appeal (VA Form 9 or equivalent) after a statement of the case (SOC) is furnished to the claimant.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen (unless clear and unmistakable error in the prior decision is shown-rendering it not final).  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).  (Clear and unmistakable error in a prior rating decision has not been alleged.)

Where new and material evidence other than service department records has been submitted to reopen a prior claim for service connection, the effective date will be either the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.159(a), (c); 3.400(q). 

In the instant claim, the RO denied the Veteran's claim of service connection for PTSD in an April 2006 rating decision.  He initiated an appeal of that decision by filing an NOD in November 2006, and the RO subsequently issued an April 2008 SOC.  The Veteran did not perfect his appeal by submitting a timely substantive appeal, and the April 2006 rating decision became final.  

Correspondence from the Veteran received on March 16, 2011, was construed as a request to reopen the previously denied claim; the February 2012 rating decision on appeal, granted service connection from that date.  In his May 2012 NOD, August 2012 substantive appeal, January 2016 correspondence, and March 2016 brief to the Board, the Veteran asserts that the grant of service connection should be effective the date he filed his initial claim (that was denied in the April 2006 rating decision.)  No argument has been advanced as to why the earlier effective date is warranted.

The Board finds that in this matter the law is dispositive.  As noted above, where a benefit sought has been the subject of a prior final decision, the effective date of a subsequent grant cannot be earlier than the date of the claim to reopen.  In the instant case, the Veteran did not perfect his appeal of an April 2006 rating decision denying service connection for PTSD, and that decision became final.  His (construed) request to reopen his claim was received on March 16, 2011, and his reopened claim was granted effective that date.  The governing regulation does not provide for an effective date prior to the date the Veteran's request to reopen his claim was received.  See 38 C.F.R. § 3.400(q)(2).  He has not alleged filing an earlier claim to reopen (i.e., following the April 2006 rating decision but prior to March 16, 2011).  Consequently, there is no legal basis for an effective date prior to March 16, 2011, and the Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reviewing this mater, the Board has considered whether correspondence received in May 2008 (from the Veteran's VSO) should be construed as a substantive appeal, so as to vitiate the finality of the April 2006 rating decision.  However, the May 2008 correspondence is neither a completed VA Form 9 nor otherwise identified as a substantive appeal.  See 38 U.S.C.A. § 20.202.  Notably, neither the Veteran nor his VSO (who continues to represent him in this matter) has asserted that the May 2008 correspondence should be construed as a substantive appeal.  (See, e.g., March 2016 correspondence stating that no substantive appeal was filed.)  Consequently, the Board finds that a timely substantive appeal was not submitted and that the April 2006 rating decision was final.  

In summary, the Veteran's appeal of the April 2006 rating decision denying service connection for PTSD was not perfected, and that decision became final.  His request to reopen his claim was received March 16, 2011, and an effective date prior to that date is not warranted as a matter of law.





ORDER

The appeal seeking entitlement to a rating in excess of 30 percent for PTSD is dismissed.

An effective date prior to March 16, 2011, for the grant of service connection for PTSD is denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


